The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are under examination.  Claims 8-20 are withdrawn from further consideration.
Applicant’s amendment filed 11/19/2020 has been entered.  Claims 1, 8, 12 and 17 were amended.  

Applicant’s amendment has necessitated a new rejection.

New Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blum et al. (US 4,613,639; effective date September 23, 1986) in view of Smith (US 6,673,862; January 6, 2004) and further in view of Bloomberg et al. (WO 99/25189; published May 27, 1999).
Applicant’s Invention
Applicant claims a spray pre-mix composition comprising a) an aqueous vinyl ester-based polymer dispersion a plasticizer and a water conditioning agent selected from ammonium sulfate, ammonium nitrates, ammonium alkyl aryl sulfonates, urea, urea sulfates, carboxylic acids, carboxylic acid salts, phosphate salts and mixtures thereof.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Blum et al. teach plastisols based on a mixture of synthetic resins with a plasticizer prepared from a dispersion of synthetic resin in a plasticizer by the addition of protective colloids or emulsifiers (abstract).   Preferred resins are vinyl ester polymers along with acrylate based polymers (column 2, lines 11-22).  The monomers used to produce the aqueous dispersion include dicarboxylic acids having 1 to 20 carbon atoms (column 4, lines 31-33; limitation of claim 10).  Blum et al. teach that the resins are obtained from reactions wherein the carboxyl groups are introduced into the polymers with alcohol or water (column 4, lines 46-54).  Blum et al. also teach that the resins can be prepared by conventional methods where the resins are polymerized in an aqueous dispersion followed by vaporization of the water by spray drying (column 5, lines 10-19).  Blum et al. further teaches that the preferred colloids are obtained from the reaction of natural oils with maleic anhydride, followed by the opening of the anhydride with alcohol or 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Blum et al. teach selecting vinyl ester polymers along with acrylate based polymers, however the Example only details preparing acrylate polymer dispersion.  However, Blum et al. do teach substituting with vinyl ester based polymer dispersions.  Blum et al. teach methods of preparing an aqueous dispersion but fails to teach the addition of a water conditioning agent selected from ammonium sulfate.  It is for this reason that Bloomberg et al. is joined.
Bloomberg et al. teach agricultural concentrates used for mixing with spray water (abstract).  The concentrates comprise a pH indicator and an active selected from pH modifying agents and water conditioning agents (page 9, paragraph 3).  Preferred water conditioning agents are ammonium containing compounds, such as ammonium sulfate, ammonium nitrite and monoammonium phosphate (page 10, paragraph 3 through page 11, paragraph 1).  The ammonium sulfate acts as a water conditioner but also 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Blum et al. and Bloomberg et al. to include a water conditioning agent selected from ammonium sulfate with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Blum et al. and Bloomberg et al. to include ammonium sulfates to aid in the preparation of spray water formulations that are able to maintain pH from 6-6.5 and improve formulation properties.  

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.  
Applicant argues that Blum fails to teach or suggest an aqueous vinyl ester-based polymer dispersion and only teaches dispersions of the synthetic resins in plasticizers which are organic compounds.  The Examiner is not persuaded by this argument.  Blum et al. teach that the resins are obtained from reactions wherein the carboxyl groups are introduced into the polymers with alcohol or water (column 4, lines 46-54).  Blum et al. also teach that .

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN

Art Unit 1617